     Case 3:11-cv-01609-CCC-EB Document 346-6 Filed 12/04/20 Page 1 of 1

                                                                                                                    E


                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL.                                       )
                                                     )
                   Plaintiff                         )
                                                     )       Civil No.3:ll-CV-l609
                              V                      )
                                                     )
HARLEY LAPPIN, et al.,                               )
                                                     )
                                                     )
                  Defendants                         )


                                  DECLARATION OF JONATHAN KERR


[.   I, Jonathan Kerr, am an attomey at the United States Penitentiary in Lewisburg,
     Pennsylvania. I have access to official records compiled and maintained by the Federal
     Bureau ofPrisons ("BOP"), and reviewed records maintained by the BOP regarding the
     placement of inmates in ambulatory and four-point restraints.

2.   According to my review ofthose records, during calendar year 2019 there were 2,145
     incidents throughout the BOP during which inmates were placed in ambulatory or four-point
     restraints.l

In accordance with the provisions of28 U.S.C. $ 1746, I, the undersigaed Jonathan Kerr, do
hereby declare under penalty ofperjury that the foregoing is true and correct.


Executed on this 3'd of December 2020.
JONATH        fl,Jr+Hfrt?#,
AN    KERRS;1i3:13;;3'
Jonathan Kerr
USP Lewisburg
Supervisory Attorney




1ln most ofthese incidents, only one inmate was placed iII resfiaints. However, in some incidents two or more
inmates were placed in restraints. This number represents the number ofincidents during which ambulatory or four-
point restraints were utilized, not the number of inmates who were placed in ambulatory or four-point restraints.




                                                                                              Exhibit E, p. 1
